Citation Nr: 1420043	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-22 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for obstructive sleep apnea, including as secondary to the service-connected residuals of a nasal fracture and septoplasty with sinus and headache complaints.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to an increased rating for residuals of a nasal fracture and septoplasty with sinus and headache complaints, currently evaluated at 10 percent disabling.




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied, in pertinent part, the Veteran's claims of service connection for osteoporosis and for obstructive sleep apnea, including as due to service-connected residuals of a nasal fracture.  The RO also determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for a left knee disability and for a low back disability.  The RO further denied the Veteran's claim for a disability rating greater than 10 percent for residuals of a nasal fracture.  Although the Veteran did not disagree with this decision, he requested reconsideration and submitted additional relevant evidence in December 2006.  This rendered the September 2006 rating decision non-final for VA adjudication purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  

The RO subsequently readjudicated all of the Veteran's currently appealed claims in a July 2007 rating decision.  The Veteran disagreed with this decision in November 2007.  He perfected a timely appeal in September 2008.  An RO hearing was held on the Veteran's claims in April 2011 and a copy of the hearing transcript is included in the Veteran's claims file.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In October 2012, the Board reopened the Veteran's previously denied claims of service connection for a left knee disability and for a low back disability.  The Board also remanded all of the Veteran's currently appealed claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC schedule the Veteran for VA examinations to determine the nature and etiology of his claimed disabilities and to determine the current nature and severity of his service-connected residuals of a nasal fracture.  A review of the claims file shows that the Veteran was notified in October 2012 correspondence sent to his current mailing address of record that he was being scheduled for these examinations.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, after being notified in October 2012 of his pending VA examinations, the Veteran failed to report for these examinations in November 2012.  Evidence which was expected to be obtained at these examinations could not be obtained.  Pursuant to 38 C.F.R. § 3.655(b), the Veteran's service connection claims will be rated on the evidence of record and his increased rating claim will be denied.  See 38 C.F.R. § 3.655(b) (2013).




FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for several VA examinations scheduled in November 2012 for the purpose of determining the nature and etiology of his osteoporosis, obstructive sleep apnea, left knee disability, and low back disability, and the current nature and severity of his service-connected residuals of a nasal fracture and septoplasty with sinus and headache complaints.

2.  The record evidence shows that the Veteran's osteoporosis, obstructive sleep apnea, and low back disorder, to include arthritis and degenerative disc disease of the low back, are not related to service or with an injury or disease of service origin.

3.  A diagnosis of a left knee disorder, which can be attributed to service, is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  Osteoporosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Obstructive sleep apnea was not incurred in or aggravated by active service, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  A left knee disorder was not incurred in or aggravated by active service; and nor may left knee arthritis be presumed to have been incurred in service.  U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  A low back disorder, to include arthritis and degenerative disc disease of the low back, was not incurred in or aggravated by active service; and nor may arthritis of the low back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  An increased rating in excess of 10 percent for residuals of a nasal fracture and septoplasty with sinus and headache complaints is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 4.97, 4.130, Diagnostic Code (DC) 6502-9304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2006, January 2007, February 2011, and in January and June 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  These letters also informed the Veteran to submit medical evidence showing that his service-connected residuals of a nasal fracture had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's increased rating claim for residuals of a nasal fracture, the Board notes that the Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his increased rating claim for residuals of a nasal fracture.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in July 2008 and supplemental statements of the case in June and August 2012 and in March 2013 addressing his increased rating claim for residuals of a nasal fracture.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim for residuals of a nasal fracture, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting service connection for osteoporosis, obstructive sleep apnea, including as due to service-connected residuals of a nasal fracture, a left knee disability, or for a low back disability.  The evidence also does not support granting an increased rating for residuals of a nasal fracture.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the July 2006 VCAA notice was issued prior to the currently appealed September 2006 rating decision; thus, this notice was timely.  The January 2007 VCAA notice also was issued prior to the currently appealed July 2007 rating decision; thus, this notice also was timely.  Because all of the Veteran's currently appealed claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, the Veteran failed to report for several VA examinations scheduled in connection with his currently appealed claims in November 2012.  Evidence which was expected from these examinations could not be obtained.  Neither the Veteran nor his service representative has shown good cause for his failure to report for any of these examinations.  A letter from the RO dated in October 2012 and an a March 2013 supplemental statement of the case (SSOC), which were mailed to the Veteran at his correct mailing address, informed him that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claims.  The October 2012 letter from the RO also afforded the Veteran the opportunity to reschedule a VA examination. 

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2013).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Claims

The Veteran contends that he incurred osteoporosis, obstructive sleep apnea, a left knee disability, and a low back disability during active service.  He alternatively contends that his service-connected residuals of a nasal fracture caused or contributed to his obstructive sleep apnea.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatololgy after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized under 38 C.F.R. § 3.309(a)).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in June 1972, prior to his entry on to active service in November 1972, clinical evaluation of the Veteran was completely normal.  He denied all relevant pre-service medical history.

On periodic physical examination in July 1976, clinical evaluation of the Veteran was normal except for external hemorrhoids and a right arm tattoo.  He denied all relevant medical history.

In a December 1981 entry, the Veteran complained of back pain which had lasted for 2 years.  He reported that his pain started in the neck and radiated down to his buttocks.  Physical examination showed guarding on the left side, good right hand strength, poor left hand strength, a weak left arm, and a 40 percent decrease in range of motion.  The assessment was muscle spasms in the superior trapezius muscle.  

On periodic physical examination in September 1982, clinical evaluation of the Veteran was completely normal except for a scar.

In a November 1982 entry, the Veteran complained of upper back pain which had lasted for 4 days.  He described his back pain as "rolling or shooting pain."  Objective examination showed a normal gait/stance, negative straight leg raising, no radiculopathy, pain to the upper back, and paravertebral spasm.

In August 1986, the Veteran complained of back pain.  The Veteran denied any radiating pain.  He reported being in a car that was rear-ended the night before his outpatient treatment visit.  Objective examination showed tight and tender right trapezius and paravertebral muscles and a good range of motion in the neck.  The assessment was whiplash injury.

On periodic physical examination in April 1988, clinical evaluation of the Veteran was completely normal except for a tattoo on the right upper arm.  The in-service examiner noted that the Veteran had "no medical problems since last physical."

In a December 1989 entry, the Veteran complained of back pain for 1 week.  He reported that, while riding in a Humvee "last week," it hit a "bump in [the] desert."  He denied any bowel or bladder incontinence.  Objective examination showed a smooth, non-labored gait, no gross back deformities, negative straight leg raising, and pain on palpation of the left paraspinous muscle.  The impressions were right sacroiliac strain and left paraspinous muscle spasm.

At the Veteran's retirement (or separation) physical examination in August 1992, prior to his separation from service in November 1992, clinical evaluation of the Veteran was normal except for a tattoo on the right bicep and a well-healed hernia scar.  A history of left knee pain "requiring drainage in [the] past, none now," was noted in the significant interval history section of this examination report.  The Veteran reported a history of "back pain severe enough to roll out of bed periodically rather than sit up."  The in-service examiner noted that this referred to a history of "recurrent back pain, none today."

The post-service evidence shows that, on VA general medical examination in May 1994, the Veteran's complaints included left knee and back pain.  He reported a back injury in 1982 "in a hard landing in a helicopter."  He was treated in service.  His "back symptoms bother him if he cannot get up and walk around or if he has to sit for long periods."  Physical examination showed a normal gait and station, an ability to squat and rise "with no difficulty," a full range of motion in the left knee and low back, and no knee instability.  The diagnoses included "insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder or residual" for the left knee disability and for the lumbosacral spine. 

On VA outpatient treatment in February 1999, a history of obstructive sleep apnea, osteoporosis, and arthritis was noted.

In June 2005, the Veteran's complaints included recurrent sleep apnea symptoms.  A history of obstructive sleep apnea diagnosed 10 years earlier was noted.  The Veteran reported experiencing becoming tired after driving 1 hour, snoring, nocturnal apneas and restlessness, and gasping.  His symptoms had resolved completely with a CPAP although they had returned in the previous year and were "less severe than they were before."  He had gained 10 pounds in the previous year.  He tolerated his CPAP well.  He had no difficulty breathing through his nose.  The assessment was worsening obstructive sleep apnea in the previous year that "may be due to ill-fitting mask or [weight] gain."  The Veteran was fitted with a new sleep mask.

Following a VA sleep study in August 2005, the diagnosis was obstructive sleep apnea in partial remission with 14.0 centimeters of oxygen through CPAP.

In May 2006, the Veteran's complaints included continued arthritis pain in the back.  He was using a continuous positive airway pressure (CPAP) machine "for sleep apnea."  He continued to smoke about 2 packs of cigarettes every 3 days.  He denied any chest pain.  The assessment included sleep apnea.

On July 25, 2006, the Veteran's complaints included "some difficulty breathing through both sides of his nose," sinusitis, and obstructive sleep apnea.  He reported being hit by a tank hatch cover in October 1981 and undergoing nasal septoplasty after being diagnosed as having a deviated nasal septum.  The VA clinician noted that he had reviewed the Veteran's records "fairly thoroughly."  The VA clinician stated, "The truth is that I do not think there is any relationship between his nasal septal deviation and his obstructive sleep apnea.  His obstructive sleep apnea is due to his body size and configuration and his age.  He is a big man.  I don't think the septum is doing anything as far as obstructive sleep apnea is concerned."  Physical examination showed "some left sided septal deviation.  There is a good airway on the right.  There is some crowding on the left but I don't think it is truly pathologic in a sense that I do not believe that it is causing sleep apnea."  There also was a normal larynx.  The assessment included some septal deviation and a stable nasal obstruction on the left side which "should not get worse."

On outpatient treatment on August 2, 2006, the Veteran's complaints included congestion, decreased air passage in to his nose, "some sinus headaches at times, but no purulent sinusitis," and obstructive sleep apnea.  It was noted that the Veteran's "daytime hypersomnolence has improved dramatically" since going on a CPAP machine.  A history of 80-pack per year of cigarette smoking was noted.  The Veteran had smoked less than a pack a day of cigarettes since 1992 but prior to that, he smoked up to 3-4 packs per day of cigarettes.  An in-service nasal injury and deviated nasal septum also were noted.  Physical examination showed he was obese, slight nasal deviation, no frontal or maxillary sinusitis, a clear pharynx, mild uvulopalatal redundancy, a short and thick but supple neck, a clear chest, and a regular heart rate and rhythm.  A chest x-ray taken in May 2006 was reviewed and showed a retrosternal nodule and slightly elevated hemi-diaphragm with some emphysematous changes.  A computerized tomography (CT) scan of the thorax taken in June 2006 was reviewed and showed numerous pleural plaques bilaterally and pleural nodules adjacent to the diaphragm and "a few plaques posterior in the superior segment of the left lower lobe, demonstrating calcification suggesting prior asbestos exposure."  The VA examiner noted that the Veteran reported working "for an insulating company that used asbestos years ago but [he did] not work there for more than a few months.  He may have had exposure on that basis."  The VA clinician opined that there was no relationship between the Veteran's obstructive sleep apnea and his in-service nasal injury and septal deviation.  The rationale for this opinion that the Veteran's obstructive sleep apnea probably was due to his increased obesity "and is probably at a Stage II or retropharyngeal or sub pharyngeal or glottis level."  The rationale also was that the Veteran's obstructive sleep apnea was due to other factors, including his collar size of 18 and significant obesity.  The assessment was a "heavy cigarette smoker for greater than 80-pack years (active) with obstructive sleep apnea."

In an addendum to the July 25, 2006, outpatient treatment record dated on August 8, 2006, the VA clinician stated that the Veteran "has sleep apnea and there is no relationship between the septal deviation and the sleep apnea."  This clinician also noted that the Veteran "had some septal deviation presumably as a result of trauma after he was in a fight in 1981."

On VA outpatient treatment later in September 2006, the Veteran denied any "new problems or complaints" and reported that he was "doing well."  The assessment included sleep apnea which was stable on a CPAP and osteoporosis with a normal DEXA scan.

VA CT scan of the Veteran's paranasal sinuses taken in September 2006 showed markedly enlarged adenoids, causing narrowing within the upper oropharynx, minimal leftward septal deviation, and essentially clear paranasal sinuses.

In a second addendum to the July 25, 2006, outpatient treatment record dated on September 12, 2006, the VA clinician stated that a CT scan of the Veteran's sinuses had shown some septal deviation and "minor changes which do not explain his headaches."  This clinician opined that the Veteran's headaches were migraine (neuropathic) in origin.

On VA outpatient treatment in December 2006, the Veteran reported that he was smoking under 1 pack per day but otherwise "has no complaints."  The assessment included sleep apnea maintained on CPAP and stable chronic back pain.

The Veteran testified at his April 2011 RO hearing that he experienced snoring while on active service.  He also testified that he had been told that his osteoporosis was due to spending his military career climbing in and out of tanks.  

On VA outpatient treatment in November 2011, the Veteran complained of low back pain with radiculopathy in the right leg.  He reported having "low back pain for more than one year, radiating down the right buttock to the knee for the past six months.  This has been getting progressively worse."  An electromyograph (EMG) had suggested "an acute lumbosacral radiculopathy on the right."  The VA clinician stated:

[The Veteran] reports that his symptoms have remained essentially the same.  He has a deep pain in the right low back near the buttock and this is aggravated by walking.  He will have to stop and reposition the leg after approximately 30 minutes.  He has noted no weakness or any change in his gait pattern.  He denies any bowel or bladder complaints and he denies any numbness or tingling in the legs.

Physical examination showed he was obese with a normal gait and station, no tenderness to palpation in the thoracolumbar spine or sacroiliac joint, a moderately restricted range of motion in the thoracolumbar spine, and negative straight leg raising.  An magnetic resonance imaging (MRI) scan of the lumbar spine was reviewed and show multi-level, multifactorial degenerative changes.  The assessment included chronic low back pain with radiculopathy in the right leg and lumbar degenerative disc disease and arthritis with disc protrusion at L3-L4 with mass effect on the right L3 nerve root

In February 2012, the Veteran complained of low back pain radiating to right leg.  He rated his pain level as 5/10 on a pain scale (with 10/10 being the worst imaginable pain).  He denied any leg weakness or bowel or bladder problems.  Physical examination showed he able to sit, stand, and change positions easily, a normal gait and station, an improved range of motion limited by body habitus, minimal tenderness to palpation in the lumbar midline, no muscle spasm, 5/5 muscle strength in the lower extremities, and negative straight leg raising.  The assessment included low back pain, lumbar degenerative disc disease with radiculopathy which was improved with no evidence of radiculopathy on examination.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for osteoporosis, obstructive sleep apnea, including as due to service-connected residuals of a nasal fracture, a left knee disability, or for a low back disability.  The Veteran contends that he incurred each of these claimed disabilities during active service.  He alternatively contends that his service-connected residuals of a nasal fracture caused or contributed to his current obstructive sleep apnea.  The record evidence does not support any of these assertions, however.  It shows instead that, although the Veteran has been diagnosed as having osteoporosis, obstructive sleep apnea, and a low back disorder (diagnosed as arthritis and degenerative disc disease of the low back), none of these disabilities are attributable to active service.  The Veteran's service treatment records show that he complained of back pain and reported a history of left knee pain during active service.  His service treatment records otherwise show no diagnosis of or treatment for any of his current disabilities, although the Board recognizes that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  And none of the post-service VA treating clinicians who have seen the Veteran for his osteoporosis, obstructive sleep apnea, or low back disability since his service separation have related any of these disabilities to active service or any incident of service.  The VA clinician specifically opined in July and August 2006 that there was no etiological relationship between the Veteran's service-connected residuals of a nasal fracture and his obstructive sleep apnea.  The July and August 2006 VA clinician's opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record addressing the contended etiological relationship between the Veteran's obstructive sleep apnea and his service-connected residuals of a nasal fracture.

A service connection claim must be accompanied by evidence which establishes the existence of a current disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a left knee disorder at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran reported a history of left knee pain at his separation physical examination in August 1992, the VA examiner in May 1994 opined that there was insufficient evidence at present to warrant a diagnosis of an acute or chronic disorder of the left knee.  As such, the record contains no evidence of any current left knee disorder which is related to active service.  Hence, the Board finds that service connection for a left knee disorder is not warranted.

In making the determinations, as discussed above, the Board observes that the Veteran failed to report for his most recent VA examinations in November 2012.  The evidence which was expected to be obtained at these examinations, including the existence of a left knee disorder and nexus opinions concerning the contended etiological link between the Veteran's osteoporosis, obstructive sleep apnea, low back disability, and active service, could not be obtained.  The remaining evidence of record does not indicate that any of these disabilities are related to active service.  It also does not indicate that the Veteran's service-connected residuals of a nasal fracture caused or contributed to his obstructive sleep apnea.  The Board finds it especially significant that the Veteran's sleep apnea was found to be stable on CPAP on VA outpatient treatment in September 2006.  It also is especially significant that the Veteran's chronic back pain was found to be stable clinically on VA outpatient treatment in December 2006.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, which relates his osteoporosis, obstructive sleep apnea, or low back disorder to active service.  In summary, the Board finds that service connection for osteoporosis, obstructive sleep apnea, including on a secondary basis, and for a low back disability is not warranted.

With respect to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a), the Veteran does not contend, and the evidence does not show, that he experienced arthritis in either the left knee or the low back during active service or within the first post-service year (i.e., by November 1993) such that service connection is warranted for either of these disabilities.  The Board finds it especially significant that, following VA examination in May 1994, there was insufficient clinical evidence to diagnose any left knee or low back disability.  Although this examination occurred approximately 18 months after the Veteran's separation from service, it suggests that no arthritis was present in either the left knee or low back contemporaneous to his service separation.  In summary, the Board finds that service connection for arthritis of the left knee and for arthritis of the low back is not warranted on a presumptive basis as a chronic disease.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of osteoporosis, obstructive sleep apnea, left knee disability, and low back disability have been continuous since service. He asserts that he continued to experience symptoms relating to osteoporosis, obstructive sleep apnea (snoring, difficulty sleeping), left knee disability (left knee pain), and low back disability (low back pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation. Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of osteoporosis, obstructive sleep apnea, a left knee disability, and a low back disability since active service is inconsistent with the other lay and medical evidence of record. Indeed, while he now asserts that these disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of osteoporosis or obstructive sleep apnea. Although he reported an in-service history of left knee and low back pain, the Board notes that the presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  The in-service examiner also noted that no left knee or low back pain was present at this examination.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to any of his claimed disabilities for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1992) and initial reported history of osteoporosis, obstructive sleep apnea, and arthritis in February 1999 (a 7-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including diabetes mellitus.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to osteoporosis, obstructive sleep apnea, a left knee disability, or a low back disability.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological relationship between his claimed disabilities and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating for Residuals of a Nasal Fracture

The Veteran contends that his service-connected residuals of a nasal fracture are more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected residuals of a nasal fracture currently are evaluated as 10 percent disabling by analogy to 38 C.F.R. §§ 4.97, 4.130, DC 6502-9304 (deviated nasal septum-dementia due to head trauma).  See 38 C.F.R. §§ 4.97, 4.130, DC 6502-9304 (2013).  A maximum 10 percent rating is assigned under DC 6502 for a traumatic deviated nasal septum with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  See 38 C.F.R. § 4.97, DC 6502 (2013).  

As relevant to this claim, a 30 percent rating is assigned under DC 9304 for dementia due to head trauma manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, DC 9304 (2013).

A 50 percent rating is assigned under DC 9304 for dementia due to head trauma manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9304 for dementia due to head trauma manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9304 for dementia due to head trauma manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was scheduled for VA examinations in November 2012.  The Veteran was advised of the adverse consequences of failing to appear for a VA examination without good cause by correspondence from the RO dated in October 2012.  As noted above, the October 2012 correspondence from the RO was mailed to the Veteran at his correct mailing address.  This correspondence also was sent to the Veteran's current service representative.

To date, the Veteran has not responded to any of the correspondence sent to him concerning his failure to report for VA examination scheduled in connection with his increased rating claim for residuals of a nasal fracture.  The Board observes that neither the VA examination notice letter nor other correspondence sent from VA to the Veteran was returned as undeliverable by the postal service.  In a March 2013 SSOC, the RO told the Veteran that they had been notified of his failure to report for his scheduled VA examination.  The March 2013 SSOC also was sent to the Veteran's current service representative.

The Board notes that the regulations provide that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  In this case, as noted elsewhere, neither the Veteran nor his service representative has explained why he failed to report without good cause for VA examination.  

There is insufficient medical evidence of record to adjudicate the Veteran's increased rating claim for residuals of a nasal fracture.  Current examination findings are necessary to assess his residuals of a nasal fracture and whether they are more disabling than currently evaluated.  As noted above, VA's duty to assist the Veteran is not a one-way street.  The Veteran also has an obligation to assist in the adjudication of his claims.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. §§ 3.326, 3.327 (2013).

Accordingly, the Board finds that the Veteran failed to report, without good cause, for a VA examination scheduled in connection with his increased rating claim for residuals of a nasal fracture and septoplasty with sinus and headache complaints.  Consistent with 38 C.F.R. § 3.655(b), this claim must be denied.  Because the law is dispositive in this case, this claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.



	(CONTINUED ON NEXT PAGE)

















ORDER

Entitlement to service connection for osteoporosis is denied.

Entitlement to service connection for obstructive sleep apnea, including as secondary to the service-connected residuals of a nasal fracture and septoplasty with sinus and headache complaints, is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to an increased rating for residuals of a nasal fracture and septoplasty with sinus and headache complaints, currently evaluated at 10 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


